internal_revenue_service number release date index number --------------------- ---------------------------------------- ---------------------------------- -------------------------------- in re ---------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- telephone number --------------------- refer reply to cc intl b05 plr-115468-05 date date ----------------------------- taxpayer subsidiary reit ---------------------------------------- dear --------------- this is in response to your letter dated date in which you request a ruling under sec_1_985-1 that a subsidiary real_estate_investment_trust subsidiary reit may use a currency other than the u s dollar as its functional_currency specifically you request a ruling that permits the subsidiary reit to determine its functional_currency by applying the principles used to determine the functional_currency of a qualified_business_unit that is not required to use the dollar as set forth in sec_1_985-1 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process taxpayer has represented the facts described below facts taxpayer is a u s_corporation that will own substantially_all the stock of subsidiary reit a u s_corporation taxpayer intends to make mortgage loans and secured mezzanine loans in various european countries which have the euro as their currency euro loans taxpayer plans to raise equity_capital through an initial_public_offering of its shares to investors for u s dollars taxpayer will contribute the dollars to subsidiary reit in exchange for common_stock of the subsidiary subsidiary reit will plr-115468-05 convert the dollars it receives into euros at the spot_rate on the date of contribution taxpayer intends to either negotiate the rights to acquire the euro loans and assign its rights to subsidiary reit or to have subsidiary reit use the net_proceeds of the initial_public_offering to acquire the euro loans taxpayer and subsidiary reit intend to qualify as real_estate_investment_trusts under subchapter_m of the internal_revenue_code they will be domestic corporations for federal_income_tax purposes subsidiary reit will make the euro loans in euros the gross_income of subsidiary reit is expected to consist of interest_income from the euro loans -------------------------- --------------------------------------------------------------------------------------------------------------------- books_and_records in euros subsidiary reit will not have employees in the united_states or conduct business in the united_states subsidiary reit will not enter into transactions in dollars with the exception of meeting administrative expenses subsidiary reit will make distributions to taxpayer in euros taxpayer will immediately convert these distributions into dollars and after setting aside a portion of the distribution to cover expenses will distribute the remainder to its shareholders law in general sec_985 provides that all determinations for federal_income_tax purposes shall be made in the taxpayer’s functional_currency sec_985 sec_1_985-1 provides that except as otherwise provided by ruling or administrative_pronouncement the u s dollar shall be the functional_currency of a qbu that has the united_states as its residence as defined in sec_988 sec_1_989_a_-1 provides that a corporation is a qbu sec_988 provides that the united_states shall be the residence of a corporation which is a united_states_person sec_7701 provides in part that the term united_states_person means a domestic_corporation sec_7701 provides that the term domestic as applied to a corporation means created or organized in the united_states or under the law of the united_states or any state see also sec_1_988-4 sec_1_985-1 provides that if a qbu is not required to use the dollar as its functional_currency then its functional_currency shall be the currency of the economic environment in which a significant part of the qbu's activities are conducted if the qbu keeps or is presumed to keep its books_and_records in such currency sec_1_985-1 provides that the economic environment in which a significant part of the qbu's activities are conducted shall be determined by taking into account all the facts and circumstances sec_1_985-1 sets forth some facts and circumstances which are considered when determining the economic environment in which a significant part of the qbu's activities are conducted plr-115468-05 the general explanation of the tax_reform_act_of_1986 states that i n appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print analysis absent a ruling to the contrary subsidiary reit’s functional_currency would be the u s dollar because it is a u s_corporation consequently it would recognize foreign_currency_gain_or_loss on every sec_988 transaction because such transactions would be denominated in a nonfunctional_currency to the reit see sec_988 and sec_1_988-1 moreover any qbus of subsidiary reit with a currency other than the dollar as their functional_currency would be subject_to sec_987 since foreign_currency_gain_or_loss is not expressly listed as qualifying_income in sec_856 or sec_856 and since currency fluctuations could affect the valuation of assets under sec_856 subsidiary reit risks losing reit status if it is not permitted to adopt the euro as its functional_currency if the ruling requested herein is issued subsidiary reit’s functional_currency would be determined by applying the principles of sec_1_985-1 under these principles subsidiary reit would be eligible to adopt the euro as its functional_currency this conclusion is consistent with the language contained in the general explanation of the tax_reform_act_of_1986 as set forth above based solely on the facts and representations submitted taxpayer may apply the principles of sec_1_985-1 to determine the functional_currency of subsidiary reit should subsidiary reit properly adopt the euro as its functional_currency it will compute its taxable_income or loss in the euro and translate its taxable_income into dollars using the average exchange rate for the taxable_year no opinion is expressed regarding the proper functional_currency of a reit under the principles of sec_1_985-1 no opinion is expressed whether the reits qualify as real_estate_investment_trusts under sec_856 no opinion is expressed regarding the character of dividends or other reit income distributed by the reits to u s shareholders or the character of income or loss realized on the sale by shareholders of their ownership_interest in the reit no opinion is expressed regarding the treatment of foreign_currency received as dividends in the hands of the shareholders plr-115468-05 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer cc ________________________ jeffrey l dorfman chief branch international sincerely
